In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________
                     No. 02-19-00314-CV
                ___________________________

IN RE JOHN C. KING AND GENEVIEVE M. KING AND ALL OCCUPANTS
        OF 11898 EASTPARK LANE, FRISCO, TEXAS, Relators




                        Original Proceeding
                Trial Court No. CV-2019-01649-JP


                Before Bassel, Gabriel, and Kerr, JJ.
                Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: August 28, 2019




                                         2